In an action to recover damages, inter alia, for the negligent infliction of emotional distress, the plaintiff appeals from an order of the Supreme Court, Westchester County (Coppola, J.), entered October 29, 1993, which granted the defendants’ motion to dismiss the complaint and denied her cross motion for summary judgment.
Ordered that the order is affirmed, with costs.
The Court of Claims has exclusive jurisdiction over actions for money damages against State agencies, departments, and employees acting in their official capacity in the exercise of governmental functions (see, Morell v Balasubramanian, 70 NY2d 297, 300; Schaffer v Evans, 57 NY2d 992, 994; Sinhogar v Parry, 53 NY2d 424, 431). Consequently, the Supreme Court *530properly dismissed the complaint for lack of subject matter jurisdiction as the claims in this case arise from acts performed and determinations made by State employees in the course of their official duties.
The appellant’s remaining contentions are without merit. Balletta, J. P., Copertino, Altman and Goldstein, JJ., concur.